Title: To George Washington from George Lux, c.4 April 1796
From: Lux, George
To: Washington, George


        
          George Washington
          [Baltimore, c.4 April 1796]
        
        I want words to preface a letter more respectfully to you—It is my pride & boast, that you & my dear Father were intimate, & you have occasionally honoured me with your notice.
        I have been ill, am still an Invalid, but have strength to wield a pen to assert, I am proud of you, & the stand you have made against a dangerous precedent alarming to future generations of United Columbia—Why should we have a popular Oligarchy? In an humble station, as only a Clerk to a Committee of Congress, I have, in early youth, found secrecy necessary in foreign negotiations—Domestic Matters ought to be open & explicit.
        Our Government has it’s Checks & balances, to ensure liberty & prevent an undue preponderancy of either the Judicial, Executive or Legislative Departments—Sick as I have been, I have not seen many, but the few who have conversed with me unite in approbation of George Washington with
        
          George Lux
        
      